, VOROS, Judge
(cionc'urring specially):
29 I concur in the result reached by the lead opinion and concur in that opinion except as to Part II. I would not reach the merits of American National's "motorized land conveyance" argument. American National contends (1) that the ATV is a "motor*918ized land conveyance" and (2) that harms arising from use of a "motorized land conveyance" are excluded .even if the use occurred on the insured location. »The dissent accepts this argument. The lead opinion seems to accept the first step of the argument but rejects the second. I would not reach the argument, because any district court error on this point was invited. -
30 Under the invited error doctrine, "a party cannot take advantage of an error committed at trial when that party led the trial court into committing the error." State v. Geukgeuzian, 2004 UT 16, 19, 86 P.3d 742 (citation and internal quotation marks omitted). That happened here. In arguing the summary. judgment motions, American National agreed with the district court that "the question is whether this common area is premises"; that "this kind of vehicle" is covered "when it's on.the premises"; that if "the [Highlands] common area is part of the premises, there's Hability"; and that if "the common area is premises, ... those other exclusions don't apply."6 Having assured the district court that coverage is excluded only if the accident occurred off the insured premises, American National may not: be heard on appeal to argue that coverage is excluded even if the accident occurred on the insured premises.

. While denying generally that it invited error, American National did not address these statements in its briefs or in oral argument before this court.